Exhibit 10.44
 
PROMISSORY NOTE
 

$77,000,000.00    January 12, 2012

 
                                                                                                            
FOR VALUE RECEIVED, the undersigned, LEAWOOD TCP, LLC, a Delaware limited
liability company (“Maker”), hereby promises to pay to the order of ING LIFE
INSURANCE AND ANNUITY COMPANY, a Connecticut corporation, or any subsequent
holder hereof (“Payee”), at the office of Payee, c/o ING Investment Management
LLC, 5780 Powers Ferry Road, NW, Suite 300, Atlanta, Georgia 30327-4349, or at
such other place as Payee may from time to time designate in writing, the
principal sum of SEVENTY-SEVEN MILLION AND NO/100 DOLLARS ($77,000,000.00) and
interest thereon from and after the date of disbursement hereunder at five and
no one-hundredths percent (5.0%) per annum (“Note Rate”), both principal and
interest to be paid in lawful money of the United States of America, as follows:


1.           Payments of Principal and Interest.  Both principal and interest to
be paid in lawful money of the United States of America, as follows:
 
(i)           Interest only from and including the date of disbursement of the
loan proceeds through and including the last day of the month, shall be paid on
the first day of the month following the date hereof or, at the option of Payee,
on the date hereof; and
 
(ii)           Payments of principal and interest shall be made in  successive
monthly installments commencing on March 1, 2012, and continuing on the first
day of each and every calendar month thereafter up to and including February 1,
2042 (the “Maturity Date”) or, upon exercise of Payee’s right under the
following paragraph, the Call Date as to which Payee has exercised its right,
all but the final installment thereof to be in the amount of Four Hundred
Thirteen Thousand Three Hundred Fifty-Two and 65/100 Dollars ($413,352.65), and
the final installment payable on the Maturity Date, or, if earlier, the
exercised Call Date to be in the full amount of outstanding principal of this
Promissory Note (this “Note”), interest and all other sums remaining unpaid
hereunder and under the Mortgage (as hereinafter defined).


2.           Call Option. Notwithstanding any provisions of this Note to the
contrary, the Payee reserves the right (the “Call Option”) to declare the entire
amount of outstanding principal of this Note, interest and all other sums
remaining unpaid hereunder and under the Mortgage to be due and payable on any
of the following dates (each referred to as a “Call Date,” and collectively the
“Call Dates”):


 
(i)
February 1, 2027;



 
(ii)
February 1, 2032; or



 
(iii)
February 1, 2037.



 
 

--------------------------------------------------------------------------------

 
Such right shall be exercised by Payee, in its sole and absolute discretion, by
giving written notice to Maker at least six (6) months prior to the Call Date as
to which Payee is electing, which notice shall refer to this Note and state the
Call Date elected by Payee.  The exercise of such right by Payee shall not
relieve Maker of its obligation to make scheduled payments hereunder, or to pay
any other sums due and owing hereunder, between the date of such notice and the
elected Call Date.  The exercise of such right by Payee will result in the
original principal amount of this Note not having been fully amortized by the
payment of the monthly installments hereunder prior to the exercised Call Date,
and Maker shall be obligated to make a payment of the entire amount of
outstanding principal of this Note and interest and all other sums remaining
unpaid hereunder and under the Mortgage on the Call Date.


3.           Application of Payments.  All payments on account of the
Indebtedness (as hereinafter defined) shall be applied: (i) first, to further
advances, if any, made by the Payee as provided in the Loan Documents (as
hereinafter defined); (ii) next, to any Late Charge (as hereinafter defined);
(iii) next, to interest at the Default Rate (as hereinafter defined), if
applicable; (iv) next, to the Prepayment Premium (as hereinafter defined), if
applicable; (v) next, to interest at the Note Rate on the unpaid principal
balance of this Note unless interest at the Default Rate is applicable; and (vi)
last, to reduce the unpaid principal balance of this Note.  Interest shall be
calculated on the basis of a year consisting of 360 days and with twelve
thirty-day months, except that interest due and payable for less than a full
month shall be calculated by multiplying the actual number of days elapsed in
such period by a daily interest rate based on a 360-day year.  As used herein,
the term “Indebtedness” shall mean the aggregate of the unpaid principal amount
of this Note, accrued interest, all Late Charges, any Prepayment Premium, and
advances made by Payee under the Loan Documents.


4.           Late Charges.  In the event any installment of principal or
interest due hereunder, or any escrow fund payment for real estate taxes,
assessments, other similar charges or insurance premiums due under the Mortgage
shall be more than ten (10) days overdue, Maker shall pay to the holder hereof a
late charge (“Late Charge”) of four cents ($.04) for each dollar so overdue or,
if less, the maximum amount permitted under applicable law, in order to defray
part of the cost of collection and of handling delinquent payments.


5.           No Usury.  The terms of this Note are expressly limited so that in
no event whatsoever shall the amount paid or agreed to be paid to the Payee
exceed the highest lawful rate of interest permissible under applicable
law.  If, from any circumstances whatsoever, fulfillment of any provision hereof
or any other documents securing the Indebtedness at the time performance of such
provision shall be due, shall involve the payment of interest exceeding the
highest rate of interest permitted by law which a court of competent
jurisdiction may deem applicable hereto, then, ipso facto, the obligation to be
fulfilled shall be reduced to the highest lawful rate of interest permissible
under applicable law; and if for any reason whatsoever Payee shall ever receive
as interest an amount which would be deemed unlawful, such interest shall be
applied to the payment of the last maturing installment or installments of the
principal portion of the Indebtedness (whether or not then due and payable) and
not to the payment of interest.


 
2

--------------------------------------------------------------------------------

 
6.           Security; Loan Documents. Payment of this Note is secured by a
Mortgage, Security Agreement, Financing Statement and Fixture Filing (the
“Mortgage”) dated on or about this same date by Maker, as Mortgagor, for the
benefit of Payee, as Mortgagee, encumbering certain real estate and other
property interests situated in Johnson County, Kansas and more particularly
described in the Mortgage (the “Premises”).  This Note, the Mortgage, and all
other instruments now or hereafter evidencing, securing or guarantying the loan
evidenced hereby, as may be modified, amended, extended, supplemented, replaced
or restated, are sometimes collectively referred to as the “Loan
Documents”.  The Mortgage contains “due on sale or further encumbrance”
provisions which, together with all other terms of the Mortgage, are
incorporated herein by this reference.


7.           Prepayment Privilege.  Except as expressly stated in this Note,
there shall be no right to prepay the principal portion of the Indebtedness
prior to February 1, 2013 (the “Lockout Period”).  Maker reserves, however, the
privilege to prepay, in full but not in part, the principal portion of the
Indebtedness on February 1, 2013 and on any installment payment date thereafter,
upon forty-five (45) days prior written notice to the Payee and payment of a
premium (the “Prepayment Premium”) equal to the greater of:


(a)           an amount (the “Treasury Obligation Amount”) equal to the sum of
(a) the present value of the scheduled monthly installments on this Note from
the date of prepayment to the Maturity Date or, if earlier, the next applicable
Call Date, and (b) the present value of the amount of principal and interest due
on the Maturity Date or, if earlier, the next applicable Call Date (assuming all
scheduled monthly installments due prior thereto were made when due) minus (c)
the outstanding principal balance of this Note as of the date of
prepayment.  The present values described in clauses (a) and (b) shall be
computed on a monthly basis as of the date of prepayment, discounted at the
yield of the U.S. Treasury obligation closest in maturity to the Maturity Date
or, if earlier, the next applicable Call Date, as published in the Federal
Reserve Statistical Release H.15 (519) Selected Interest Rates listed under the
U.S. Governmental Securities, Treasury Constant Maturities (“Treasury Rate”)
plus twenty-five (25) basis points.  The Treasury Rate so used shall be the
“Week Ending” yield for the week immediately preceding the date of such
prepayment.  If no Treasury Constant Maturities are published for the specific
length of time from the date of prepayment of this Note to the Maturity Date or
to the next applicable Call Date, whichever is next to occur, the Treasury Rate
that shall be used shall be computed based on a linearly interpolated interest
rate yield between the two Treasury Constant Maturities that (i) most closely
correspond with the Maturity Date, or the next applicable Call Date, whichever
is next to occur, as of the date of such prepayment and (ii) bracket in time
such Maturity Date, or the next applicable Call Date, one being before the
Maturity Date, or the next applicable Call Date, and the other being after the
Maturity Date, or the next applicable Call Date.  If for any reason the above
Treasury Rate is no longer published in the Federal Reserve Statistical Release
H.15 (519) Selected Interest Rates, the Treasury Rate shall be based on the
yields reported in another publication of comparable reliability and
institutional acceptance as selected by the Payee in its sole and absolute
discretion which most closely approximates yields in percent per annum of
actively traded U.S. Treasuries of varying maturities.  The Treasury Obligation
Amount is intended to be that amount which, together with the amount prepaid,
shall be sufficient to enable Payee to invest in a U.S. Treasury obligation for
the remaining term of this Note to provide the same effective yield on the
amount paid from the date of prepayment to the Maturity Date or, if earlier, the
next applicable Call Date (such yield being reduced by the effect of adding
twenty-five (25) additional basis points to the yield of U.S. Treasury
obligations used for the purpose of the discount factor hereinbefore provided)
as would have been the yield on such amount under this Note if such amount had
not been prepaid; or


 
3

--------------------------------------------------------------------------------

 
b.           one percent (1.0%) of the outstanding principal balance of this
Note as of the prepayment date.


In addition to the above, provided no Event of Default (as hereinafter defined)
exists hereunder, no Prepayment Premium shall be due or payable if Maker elects
to prepay, in full but not in part, the principal portion of the Indebtedness at
any time within thirty (30) days prior to the Maturity Date or a Call Date upon
at least fifteen (15) days prior written notice to the holder hereof.


Except as provided in the next two (2) sentences, in no event shall the amount
prepaid be less than the total amount of the then outstanding principal and
accrued and unpaid interest thereon plus one percent (1%) of the then
outstanding principal.  Notwithstanding the Lockout Period, in the event of
acceleration of this Note at any time and subsequent involuntary or voluntary
prepayment (even if during the period in which no prepayment is permitted), the
Prepayment Premium shall be payable except for a prepayment which results from
application of proceeds from insured damage, condemnation or other taking of the
Premises when no Event of Default exists.  No Prepayment Premium shall be due
for any prepayment which is made within thirty (30) days prior to the Maturity
Date or a Call Date (regardless of whether Payee has exercised its Call
Option).  In the event the Prepayment Premium were ever construed by a court
having jurisdiction thereof to be an interest payment, the Prepayment Premium
shall not exceed an amount equal to the excess, if any, of (i) interest
calculated at the highest rate permitted by applicable law, as construed by
courts having jurisdiction thereof, on the principal balance of this Note from
time to time outstanding from the date thereof to the date of such payment, less
(ii) interest theretofore paid on this Note.


If the maturity of the Indebtedness is accelerated by Payee as a consequence of
the occurrence of an Event of Default, or in the event the right to foreclose
the Mortgage shall otherwise accrue to Payee, the Maker agrees that an amount
equal to the Prepayment Premium (determined as if prepayment were made on the
date of acceleration) shall be added to the balance of unpaid principal and
interest then outstanding, and that the Indebtedness shall not be discharged
except:  (i) by payment of such Prepayment Premium, together with the balance of
principal and interest and all other sums then outstanding, if the Maker tenders
payment of the Indebtedness prior to completion of a non-judicial foreclosure
sale (if applicable in the State of Kansas) judicial order or judgment of
foreclosure sale; or (ii) by inclusion of such Prepayment Premium as a part of
the Indebtedness in any such completion of a non-judicial foreclosure sale (if
applicable in the State of  Kansas), judicial order or judgment of foreclosure.


8.           Default.


a.           Event of Default.  It is hereby expressly agreed by Maker that time
is of the essence in the performance of this Note and that each of the following
occurrences shall constitute a default (“Event of Default”) under this Note:


 
4

--------------------------------------------------------------------------------

 
(i)           The failure of the Maker to:


(A)           make any payment of principal or interest under this Note within
ten (10) days after the same shall fall due, or


(B)           comply with any of the other terms of this Note within thirty (30)
days after written notice of such failure has been given by Payee to Maker or
within such longer period of time, not to exceed an additional thirty (30) days,
as may be reasonably necessary to cure such non-compliance if Maker is
diligently and with continuity of effort pursuing such cure and the failure is
susceptible of cure within such additional thirty-day period.


(ii)           The failure of Maker to make payment of any amount due the Payee
under any Loan Document other than this Note, on the date the same shall fall
due (including any applicable grace period).


(iii)           The occurrence of any breach, default, event of default or
failure of performance (however denominated) under any Loan Document other than
this Note, and the expiration of any applicable cure period without the same
having been cured.


b.           Default Rate.  From and after the date of the occurrence of any
Event of Default and continuing until such Event of Default is fully cured (if
Maker is entitled under this Note to cure such default) or until this Note is
paid in full, the Maker promises to pay interest on the principal balance of
this Note then outstanding at the rate (the “Default Rate”) equal to the Note
Rate plus five percentage points (5%) per annum or, if less, the maximum rate
permitted under applicable law.  Interest at the Default Rate shall accrue on
the amount of any judgment rendered hereon or in connection with any foreclosure
of the Mortgage.  The Maker agrees that such additional interest which has
accrued shall be paid at the time of and as a condition precedent to the curing
of such Event of Default.  During the existence of any such Event of Default
Payee may apply payments received on any amounts due hereunder or under the
terms of any of the Loan Documents as Payee shall determine.


9.           Remedies.  Payee shall have the following rights, powers,
privileges, options and remedies whenever any Event of Default shall occur under
this Note:
 
(i)           To foreclose, or exercise any power of sale under, the Mortgage.
 
(ii)           To accelerate the maturity of the Indebtedness and declare the
entire unpaid principal balance of, and any unpaid interest then accrued on,
this Note, together with any Prepayment Premium, without demand or notice of any
kind to the Maker or any other person, to be immediately due and payable.
 
(iii)           To exercise any and all rights, powers, privileges, options and
remedies available at law or in equity and as provided in any of the Loan
Documents.


 
5

--------------------------------------------------------------------------------

 
Upon the occurrence of an Event of Default, the Maker expressly agrees to pay
all costs of collection and enforcement of every kind, including without
limitation, all reasonable attorneys’ fees and expenses, court costs, costs of
title evidence and insurance, inspection and appraisal costs and expenses of
every kind incurred by Payee in connection with the protection or realization of
any or all of the security for this Note, whether or not any lawsuit is filed
with respect thereto.  The occurrence of an Event of Default under this Note
shall constitute a default under each and all of the other Loan Documents.


The rights, powers, privileges, options and remedies of Payee, as provided in
this Note, in any of the Loan Documents, or otherwise available at law or in
equity shall be cumulative and concurrent, and may be pursued singly,
successively or together at the sole discretion of Payee, and may be exercised
as often as occasion therefor shall occur.  No delay or discontinuance in the
exercise of any right, power, privilege, option or remedy hereunder shall be
deemed a waiver of such right, power, privilege, option or remedy, nor shall the
exercise of any right, power, privilege, option or remedy be deemed an election
of remedies or a waiver of any other right, power, privilege, option or
remedy.  Without limiting the generality of the foregoing, the failure of the
Payee after the occurrence of any Event of Default to exercise Payee’s right to
declare the Indebtedness remaining unmatured hereunder to be immediately due and
payable shall not constitute a waiver of such right in connection with any
future Event of Default.  Acceleration of maturity, once elected by Payee, may
be, in Payee’s sole and absolute discretion rescinded by Payee’s written
acknowledgment to that effect, but without limiting the foregoing the tender and
acceptance of partial payment or partial performance shall not, by itself, in
any way affect or rescind such acceleration.


Maker waives presentment for payment, demand, notice of nonpayment, notice of
dishonor, protest of any dishonor, notice of protest, notice of intent to
accelerate, notice of acceleration of maturity, and all other notices in
connection with the delivery, acceptance, performance, default or enforcement of
the payment of this Note, except as otherwise provided herein, and agrees that
if more than one the liability of each of them hereunder shall be joint, several
and unconditional without regard to the liability of any other party and shall
not be in any manner affected by any indulgence, extension of time, renewal,
waiver or modification granted or consented to by Payee; and Maker consents to
any and all extensions of time, renewals, waivers or modifications that may be
granted by Payee with respect to the payment or other provisions of this Note,
and to the release of any collateral given to secure the payment hereof, or any
part thereof, with or without substitution, and agrees that additional makers or
guarantors may become parties hereto without notice to any of them or affecting
any of their liability hereunder.


Payee shall not by any acts of omission or commission be deemed to have waived
any rights or remedies hereunder unless such waiver is in writing and signed by
Payee, and then only to the extent specifically set forth therein; a waiver in
respect of one event shall not be construed as continuing or as a bar to the
exercise or waiver of such right or remedy in respect of a subsequent event.


 
6

--------------------------------------------------------------------------------

 
10.           Notices.  All notices, demands, requests, and other communications
desired or required to be given hereunder (“Notices”) shall be in writing and
shall be given by: (i) hand delivery to the address for Notices; (ii) delivery
by overnight courier service to the address for Notices; or (iii) sending the
same by United States mail, postage prepaid, certified mail, return receipt
requested, addressed to the address for Notices.


All Notices shall be deemed given and effective upon the earliest to occur of:
(x) the hand delivery of such Notice to the address for Notices; (y) one
business day after the deposit of such Notice with an overnight courier service
by the time deadline for next day delivery addressed to the address for Notices;
or (z) three business days after depositing the Notice in the United States mail
as set forth in (iii) above.  All Notices shall be addressed to the following
addresses:


Maker:                    Leawood TCP, LLC
c/o Glimcher Properties Corporation
180 East Broad Street
Columbus, Ohio  43215-3467
Attention: General Counsel


With a copy to:                     Frost Brown Todd LLC
One Columbus
10 West Broad Street, Suite 2300
Columbus, Ohio 43215-3467
Attention:  John I. Cadwallader, Esq.


Payee:                     ING Life Insurance and Annuity Company
c/o ING Investment Management LLC
5780 Powers Ferry Road, NW, Suite 300
Atlanta, Georgia 30327-4349
Attention: Mortgage Loan Servicing Department


                                                                           and


ING Investment Management LLC
5780 Powers Ferry Road, NW, Suite 300
Atlanta, Georgia  30327-4349
Attention:  Real Estate Law Department


With a copy to:                     Bryan Cave LLP
One Atlantic Center
Fourteenth Floor
1201 West Peachtree Street, NW
Atlanta, Georgia  30309-3488
Attention:  John R. Parks, Esq.


or to such other persons or at such other place as any party hereto may by
Notice designate as a place for service of Notice.  Provided, that the “copy to”
Notice to be given as set forth above is a courtesy copy only; and a Notice
given to such person is not sufficient to effect giving a Notice to the
principal party, nor does a failure to give such a courtesy copy of a Notice
constitute a failure to give Notice to the principal party.


 
7

--------------------------------------------------------------------------------

 
11.           Governing Law.  This Note shall be governed by and construed in
accordance with the laws (excluding conflicts of laws rules) of the State of
Kansas.


12.           Liability of Maker.  Subject to the terms of the next succeeding
paragraph and notwithstanding anything to the contrary otherwise contained in
this Note, but without in any way releasing, impairing or otherwise affecting
this Note or any of the other Loan Documents (including without limitation any
guaranties or indemnification agreements) or the certain Environmental
Indemnification Agreement to which Maker is a party, or the validity hereof or
thereof, or the lien of the Mortgage, it is agreed that Payee’s source of
satisfaction of the Indebtedness and Maker’s other obligations hereunder and
under the Loan Documents other than any separate guaranty agreement or the
Environmental Indemnification Agreement is limited to (a) the Premises and
proceeds thereof,  (b) rents, income, issues, proceeds and profits arising out
of the Premises, and (c) any separate guaranty or indemnification agreements
guarantying or indemnifying Payee with respect to the payment of any amounts due
hereunder and under the Loan Documents and/or Maker’s performance hereunder and
under the Loan Documents; provided, however, that nothing herein contained shall
be deemed to be a release or impairment of said Indebtedness or the security
therefor intended by the Mortgage, or be deemed to preclude Payee from
foreclosing the Mortgage or from enforcing any of Payee’s rights or remedies in
law or in equity thereunder, or in any way or manner affecting Payee’s rights
and privileges under any of the Loan Documents or any separate guaranty or
indemnification agreements guarantying Maker’s payment and/or performance
hereunder and/or under the Loan Documents.


PROVIDED, HOWEVER, NOTWITHSTANDING ANYTHING IN THIS NOTE TO THE CONTRARY, MAKER
SHALL PAY, AND THERE SHALL AT NO TIME BE ANY LIMITATION ON MAKER’S PERSONAL
LIABILITY FOR THE PAYMENT TO PAYEE OF:
 
(i)           the application of rents, security deposits, or other income,
issues, profits, and revenues derived from the Premises after the occurrence of
an Event of Default to the extent applied to anything other than (a) normal and
necessary operating expenses of the Premises or (b) the Indebtedness.  It is
understood that any rents collected more than one month in advance as of the
time of the Event of Default shall be considered to have been collected after
the Event of Default;
 
(ii)           any loss, cost or damages arising out of or in connection with
fraud or material misrepresentations to Payee by Maker (or by any of its general
partners, officers, shareholders, members, or their agents, if applicable);
 
(iii)           any loss, cost or damages arising out of or in connection with
Maker’s use or misapplication of (a) any proceeds paid under any insurance
policies by reason of damage, loss or destruction to any portion of the
Premises, or (b) proceeds or awards resulting from the condemnation or other
taking in lieu of condemnation of any portion of the Premises, for purposes
other than those set forth in the Mortgage;
 
 
8

--------------------------------------------------------------------------------

 
(iv)           any loss, cost or damages arising out of or in connection with
any waste of the Premises or any portion thereof and all reasonable costs
incurred by Payee in order to protect the Premises;
 
(v)           any taxes, assessments and insurance premiums for which Maker is
liable under this Note, the Mortgage or any of the other Loan Documents and
which are paid by Payee (but not the proportionate amount of any such taxes,
assessments and insurance premiums which accrue following the date of
foreclosure [plus any applicable redemption period] or acceptance of a deed in
lieu of foreclosure);
 
(vi)           any loss, costs or damages arising out of or in connection with
the Maker’s covenants, obligations and liabilities contained in Paragraph 31 of
the Mortgage and under the Environmental Indemnification Agreement dated of even
date herewith executed by Maker in favor of Payee;
 
(vii)           any loss, cost or damages to Payee arising out of or in
connection with any construction lien, mechanic’s lien, materialman’s lien or
similar lien against the Premises arising out of acts or omissions of Maker;
 
(viii)           any and all loss, costs or damages arising out of or incurred
in order to cause the Improvements to comply with the accessibility provisions
of The Americans with Disabilities Act and each of the regulations promulgated
thereunder, as the same may be amended from time to time which are required by
any governmental authority;
 
(ix)           the total Indebtedness in the event that (a) Payee is prevented
from acquiring title to the Premises after any Event of Default because of
failure of Maker’s title under federal, state or local laws, less any recovery
Payee is successful in collecting on any title insurance policy it holds in
connection with the Premises, or (b) Maker or any guarantor of this Note, if
any, voluntarily files a petition in bankruptcy or commences a case or
insolvency proceeding, in each case relating to the Maker’s or guarantor’s
insolvency,  under any provision or chapter of the Federal Bankruptcy Code;
 
(x)           any loss, damage, cost, expense and liability, including, but not
limited to, reasonable attorneys’ fees and costs, resulting from any act of
Maker or its general partners, members, shareholders, officers, directors,
beneficiaries, and/or trustees, as the case may be, to obstruct, delay or impede
Payee from exercising any of its rights or remedies under the Loan Documents;
 
(xi)           the total Indebtedness in the event that (a) Maker makes either a
transfer of an interest in the Maker or in the Premises that in either instance
is not permitted under the terms of the Mortgage, without obtaining the prior
written approval of Payee, or (b) Maker executes a document that either creates
an encumbrance on the Premises or in a membership interest in Maker, that in
either instance is not permitted by the Mortgage, without obtaining the prior
written approval of Payee;
 
 
9

--------------------------------------------------------------------------------

 
(xii)           all costs and fees, including without limitation reasonable
attorneys’ fees and costs, incurred by Payee in the enforcement of subparagraphs
(i) through (xi) above.


With the exception of those items of liability specifically set forth in items
(i) through (xii) above, the lien of any judgment against Maker in any
proceeding instituted on, under or in connection with this Note shall not extend
to any property now or hereafter owned by Maker other than the interest of the
Maker in the Premises and the other security for the payment of this Note.


13.           Entire Agreement.  This Note, together with the other Loan
Documents and the certain Environmental Indemnification Agreement executed by
Maker, constitute the entire agreement between the parties hereto pertaining to
the subject matters hereof and thereof and supersede all negotiations,
preliminary agreements and all prior or contemporaneous discussions and
understandings of the parties hereto in connection with the subject matters
hereof and thereof.


14.           WAIVER OF JURY TRIAL. THE PARTIES HERETO, AFTER CONSULTING OR
HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT THEY
MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED ON OR ARISING OUT OF THIS
AGREEMENT OR INSTRUMENT, OR ANY RELATED INSTRUMENT OR AGREEMENT, OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR ANY COURSE OF CONDUCT, DEALING, STATEMENTS,
WHETHER ORAL OR WRITTEN, OR ACTION OF ANY PARTY HERETO.  NO PARTY SHALL SEEK TO
CONSOLIDATE BY COUNTERCLAIM OR OTHERWISE, ANY SUCH ACTION IN WHICH A JURY TRIAL
HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT
BEEN WAIVED.  THESE PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN ANY
RESPECT OR RELINQUISHED BY ANY PARTY HERETO EXCEPT BY A WRITTEN INSTRUMENT
EXECUTED BY ALL PARTIES.


Maker acknowledges receipt of a copy of this instrument at the time it was
signed.






[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
10

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Maker has executed and delivered this Note as of the day
and date first above written.



 
MAKER:
 
LEAWOOD TCP, LLC, a Delaware limited liability company
            By: Glimcher Properties Limited Partnership, a Delaware limited
partnership, Sole Member                  

 

  By: Glimcher Properties Corporation, a Delaware corporation, Sole General
Partner          

 

     
 
By: /s/ Mark E. Yale       Name: Mark E. Yale   Title: Executive Vice President,
Chief     Financial Officer and Treasurer

 
11


 















